Citation Nr: 1244261	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-38 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals following a series of right knee surgeries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and J.V.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Compensation under 38 U.S.C.A. § 1151 for total knee revision for the right knee was denied therein.  The Veteran appealed this determination.  

In April 2011, the Veteran and his roommate J.V. testified at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

This matter is recharacterized as indicated above to be more encompassing for the Veteran's benefit based on review of his claims file in addition to his Virtual VA "eFolder."  It is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

This matter unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, further development is necessary to ensure that there is a complete record.  Adjudication cannot take place without such a record.  VA indeed has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Substantiation of the Veteran's claim requires that several findings be made.  38 U.S.C.A. § 1151 (West 2002) provides that compensation for a qualifying additional disability shall be awarded in the same manner as if such disability were service connected.  Pertinent here, an additional disability is qualifying if:  (1) it was not the result of the Veteran's willful misconduct, (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and (3) it was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  Id.  Merely showing that a Veteran received VA care, treatment, or examination and that he has an additional disability is insufficient.  38 C.F.R. § 3.361(c)(1) (2012).  

To determine whether a Veteran has an additional disability, his condition immediately before the beginning of the VA hospital care, medical or surgical treatment, or examination upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) (2012).  Each body part involved is considered separately.  Id.

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2012).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that VA either:  (1) failed to exercise the degree of care that would be expected of a reasonable health care provider or (2) furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2012).  Establishing that an event not reasonably foreseeable proximately caused a Veteran's additional disability is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2012).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  Consideration therefore is given to whether the risk of the event was the type of risk that a reasonable health care provider would have disclosed in obtaining informed consent.  Id.

I.  Records

VA's duty to assist the Veteran in substantiating his claim includes making reasonable efforts to help procure pertinent records in support of his claims.  38 U.S.C.A. §§ 5103A(b-c) (West 2002); 38 C.F.R. §§ 3.159(c)(1-3) (2012).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  The Veteran shall be notified if this circumstance arises.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

VA treatment records dated from prior to the Veteran's right knee surgeries through July 2010 have been obtained.  However, the Veteran has indicated in statements and testimony that he receives all of his health care through VA.  Inferred therefrom is that there may be pertinent VA treatment records dated from July 2012 to present.

There is no indication that VA treatment records dated from July 2012 to present have been requested.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Indeed, such documents are constructively part of the record before the Board even where they are not actually before the adjudicating body.  Id.  The aforementioned request accordingly must be made.  Doing so requires a remand.  In the event it is concluded following one or more such requests on remand that the VA treatment records do not exist or that further requests for them would be futile, the Veteran shall be notified.

II.  Medical Examination and Opinion

If VA undertakes the effort to provide a medical examination or medical opinion, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, a medical examination must include consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  This helps ensure that the factual premises underlying a medical opinion must be accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for a medical opinion also must be fully and clearly articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  

The Veteran underwent a VA joints examination complete with opinion in October 2009.  His claims file and medical records were reviewed.  It was noted that several surgeries were performed on his right knee, a total knee arthroplasty in February 2007, a total knee revision in early July 2007, a closed reduction of the knee with an open reduction of the knee a few days later in mid to late July 2007, a knee wound debridement in mid August 2007, and further debridement along with closure of the knee in late August 2007.  The Veteran was interviewed regarding his post-surgery symptoms, which he reported as right knee pain and infection as well as numbness in the entire leg.  Assessment of the knee was undertaken.  Recent X-rays taken of it were reviewed.  Thereafter, a diagnosis was made of right knee pain status post revision right total knee replacement.  

Next, the examiner rendered the following opinions.  In response to the question whether or not the Veteran suffered pain, infection, or other residuals as a result of his surgeries, the examiner answered that he developed an infection.  He further opined in response to the question whether or not the infection was caused by negligence, carelessness, lack of proper skill, error in judgment, or any similar finding of fault on the part of VA that it was not necessarily caused by negligence.  Noted in this regard was that it is unclear whether or not the Veteran's pain is due to infection.  Also noted was that he clinically does not appear to have residual infection, though he has not had a definitive test of knee fluid to see if there is still infection.  Lastly, the examiner opined in response to the question whether the infection was an event not reasonably foreseeable that it is a known complication of total knee replacement and is more common after revision of such replacement.  It was noted that the Veteran's infection appeared to have been treated appropriately, but was reiterated that further testing would reveal if there is still infection present in the right knee.

Deficiencies with the aforementioned examination are evident.  First, the Veteran's entire medical history was not considered by the examiner.  VA treatment records through July 2009 were available at the time of the examination, but now such records through July 2010 are available.  Additional VA treatment records dated thereafter further may be obtained on remand.  Of further note is that only the surgical and post-surgical history was noted at the examination.  There was no mention of pre-surgical history, despite the fact that VA treatment records covering this period were available.  

Second, the examiner did not thoroughly evaluate whether or not the Veteran suffered additional disability as a result of his surgeries.  The Veteran reported post-surgical residuals in his right knee as well as in his right leg at the examination.  He indeed has since clarified, at the April 2011 Video Conference hearing, that his right leg rather than his right knee is particularly troublesome.  Yet only his right knee was assessed.  Further, this assessment was not incomplete.  It specifically was indicated that a test of the Veteran's right knee fluid would conclusively determine if infection was present.  This test was not undertaken, however.  Arrangements for it to be undertaken (for example if there was not sufficient time, equipment, personnel etc. available to conduct the test during the examination) also were not made.  

Deficiencies also are evident with the aforementioned opinions.  First, the factual premises underlying the opinions may not be accurate.  This flows from the medical examination deficiencies.  The opinions are premature until the Veteran's entire medical history is considered and until his right leg as well as his right knee are thoroughly evaluated, in other words.  It indeed is impossible to determine whether he sustained an additional disability as a result of his surgeries without a comparison between his pre-surgical and post-surgical histories and without a thorough evaluation, to include all necessary testing, of his right knee and leg.  For example, it will remain unknown whether the Veteran's infection resolved, and if so when, or whether it has persisted and thus is chronic without thorough evaluation.  Another example concerns the post-surgical residual of numbness.  The Veteran testified at the April 2011 Video Conference hearing that this symptom and consequential instability in the form of falls manifested only after his surgeries, but VA treatment records show that he complained of numbness prior to these surgeries.  Diabetic peripheral neuropathy was diagnosed.  Discussion in this regard is essential in comparing pre- and post-surgical history.

Second, the rationale for the opinions is not fully and clearly articulated.  This is only parenthetically noted since they, as noted above, are premature.  It is not sufficient to simply state that there is an additional disability as a result of the Veteran's right knee surgeries.  It further is not sufficient to simply state that such disability is not necessarily a result of VA negligence.  The same goes for carelessness, lack of proper skill, error in judgment, or any similar finding of fault on the part of VA and for whether or not an additional disability was reasonably foreseeable.  An explanation is required following such statements.  A discussion of the medical and lay (non-medical) evidence, applicable medical principles, and any other relevant information as well as how such collectively led to the conclusion reached therefore is needed.  

In order to cure the aforementioned deficiencies, another VA medical examination complete with medical opinions at the end is needed.  A remand is required so that arrangements can be made in this regard.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request the Veteran's VA treatment records July 2010 to present.  Of note is that, by all indications, these records will be from facilities in and/or around Louisville, Kentucky.  Any treatment records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any treatment records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his right leg to include the knee.  The Veteran's claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptoms.  This shall include information about onset, frequency, duration, and severity as applicable of his pain, numbness, instability and falls, and infection.  Next, an assessment of the leg and knee shall be performed.  This shall include all tests and studies deemed necessary.  In this regard, a test of knee fluid for infection shall be conducted or an explanation why this test is not necessary shall be provided.

The examiner finally shall provide opinions as to the following:  

a.  First, after reviewing the surgical records and other relevant history, the examiner shall opine as to whether or not the Veteran has an additional disability of the right leg as a result of his 2007 VA right knee surgeries.  

It is noted that an additional disability can be either a disability that did not exist prior to the surgeries but came into existence after them or a disability that existed prior to the surgeries and worsened after them.  It further is noted that the new disability or worsened disability must be permanent or chronic in nature rather than acute or temporary/transitory.  

A diagnosis for any additional disability found, as well as its timeframe of existence, is required.  

b.  For each diagnosed additional disability, the examiner second shall opine as to whether it is at least as likely as not (at least a 50 percent or greater probability) that it was caused by the 2007 VA right knee surgeries.  

c.  Third, the examiner shall opine for each diagnosed additional disability caused by these surgeries as to whether it is at least as likely as not that the proximate cause was either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  

A fully and clearly articulated rationale (explanation) shall be provided for every opinion.  This shall include discussion of the medical evidence comprised of VA treatment records, those diagnosing diabetic peripheral neuropathy prior to the 2007 VA knee surgeries as well as others of pertinence to the right knee and leg, and the October 2009 VA joints examination.  It also shall include discussion of the lay evidence comprised of statements and testimony from the Veteran, J.V., and any other family or friends.  Finally, it shall include discussion of applicable medical principles and any other relevant information.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a full and clearly articulated rationale explanation of why this is so.

Each of the above actions shall be documented fully in an examination report.  Such report shall be placed in the claims file or "eFolder."

3.  Finally, readjudicate the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals following a series of right knee surgeries.  If the benefit sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

